Case 3:20-cv-00593-MHL Document6 Filed 05/03/21 Page 1 of 1 PagelD# 22

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

PAUL MORRISETTE,

Plaintiff,
Vv. Civil Action No. 3:20CV593
SUPERINTENDENT,

Defendant.

MEMORANDUM OPINION
On April 7, 2021, the United States Postal Service returned a March 16, 2021
Memorandum Order to the Court marked, “RETURN TO SENDER,” and “NOT HERE.”
because Plaintiff apparently relocated. Since that date, Plaintiff has not contacted the Court to
provide a current address. Plaintiff's failure to contact the Court and provide a current address
indicates his lack of interest in prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly.
the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

   
  
  

M. Hannah L

United States Distri&t Judge

Date: Mar 5, 2o2{

Richmond, Virginia
